DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
Claims 1-6 and 8-26 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 9, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon (US Pub 2012/0046574).

Regarding Claim 1, Skakoon teaches a sample collection device (Fig. 2, a saliva collection device 100) comprising: 
a collection tube (collection vessel 102) at least partially defining a storage volume therein (a storage volume is inherent in a collection vessel); 
a mouthpiece coupled to the collection tube, the mouthpiece defining a channel providing access to the storage volume (The mouthpiece 106 includes a saliva inlet 110, a mouthguard 112, and bulbous region 114 and a saliva passageway 115. There is a channel and passageway between the mouthguard and the via the saliva inlet 110 through the receptacle portion 202 and into the collection vessel 102); and 
a filter at least partially positioned within the channel (filter membrane 202, note the examiner defines the mouthpiece as mouthpiece 106 plus receptacle portion 202 such that it would include the channel that includes the membrane), wherein the filter is configured to filter a sample as it passes through the channel and into the storage volume (the filter membrane of Skakoon would be capable of filtering a sample as it passes through the channel and into the storage volume).  
the filter comprises a perforated wall defining a plurality of apertures (the filter membrane 202 in Fig. 2 is made of a wall which has a plurality of pores based on the pore size. [0076] A suitable example membrane is a hydrophobic pTFE filter media with a 1.0 micron pore size. A suitable pore size of this membrane is, for example, 3.0 microns.).  

Regarding Claim 6, Skakoon teaches the sample collection device of claim 1, wherein the filter is formed separately from the mouthpiece ([0076] Venting membrane 210 can be a hydrophobic filter membrane, which will readily allow air to pass with little impediment, yet block liquids from passing under pressures encountered in normal use. A suitable example membrane is a hydrophobic pTFE filter media. The filter is formed separately from the mouthpiece as it is made from different materials).  

Regarding Claim 8, Skakoon teaches the sample collection device of claim 1, wherein the filter further includes an inlet and one or more by-pass apertures positioned closer to the inlet than the perforated wall (the filter membrane 202 in Fig. 2 is made of a wall which has a plurality of pores based on the pore size. [0076] A suitable example membrane is a hydrophobic pTFE filter media with a 1.0 micron pore size. A suitable pore size of this membrane is, for example, 3.0 microns. Cover 212, as previously explained, includes vent holes 116 and maze-like ribs 402 (FIG. 4). Cover 212 supports venting membrane 210. A filter membrane would be 3D and the apertures upstream would be the ones initially further from the flow direction).  

Regarding Claim 9, Skakoon teaches the sample collection device of claim 8, wherein the one or more by-pass apertures define a first effective width, and wherein the plurality of apertures define a second effective width, and wherein the first effective width is smaller than or equal to the second effective width (a pore would have a first effective width (diameter) and another pore would have a second effective width (diameter) of equal size on the filter membrane 202. The examiner notes 1) pores are of equal size as there is no difference in size shown in Skakoon between the pores 2)  alternatively, for example, if by-pass apertures are on the edge of the filter membrane, the pores there (on the edge) may not be full size as these are less than the size of a full-size pore because these are cut-off on the edges.).  


Regarding Claim 22, Skakoon teaches a sample collection device comprising: a collection tube at least partially defining a storage volume therein; a filter positioned partially within the collection tube, the filter including a first, open end, and a second end opposite the open end, where the second end includes an end wall and at least one side wall extending from the end wall toward the first end, wherein the end wall defines a plurality of apertures defining a second effective width, and wherein the side wall defines a plurality of by-pass apertures defining a first effective width, wherein the first effective width is smaller than the second effective width (The mouthpiece 106 includes a saliva inlet 110, a mouthguard 112, and bulbous region 114 and a saliva passageway 115. There is a channel and passageway between the mouthguard and the via the saliva inlet 110 through the receptacle portion 202 and into the collection vessel 102. the filter membrane 202 in Fig. 2 is made of a wall which has a plurality of pores based on the pore size. filter membrane 202, note the examiner defines the mouthpiece as mouthpiece 106 plus receptacle portion 202 such that it would include the channel that includes the membrane. [0076] A suitable example membrane is a hydrophobic pTFE filter media with a 1.0 micron pore size. A suitable pore size of this membrane is, for example, 3.0 microns. Cover 212, as previously explained, includes vent holes 116 and maze-like ribs 402 (FIG. 4). Cover 212 supports venting membrane 210. A filter membrane would be 3D and the apertures upstream would be the ones initially further from the flow direction. (a pore would have a first effective width (diameter) and another pore would have a second effective width (diameter) of equal size on the filter membrane 202. The examiner notes 1) pores are of equal size as there is no difference in size shown in Skakoon between the pores 2) alternatively, for example, if by-pass apertures are on the edge of the filter membrane, the pores there (on the edge) may not be full size as these are less than the size of a full-size pore because these are cut-off on the edges.).      

Regarding Claim 23, Skakoon teaches the sample collection device of claim 22, further comprising a mouthpiece coupled to collection tube proximate the first end of the filter, the mouthpiece defining a channel providing access to the storage volume via the filter (The cigarette of FIG. 1 comprises a wrapped tobacco rod 10 and a filter mouthpiece 12 according to the first embodiment of the invention. The filter mouthpiece 12 comprises a rod end filter portion 14 abutting and in co-axial alignment with the tobacco rod 10 and a mouth end filter portion 16 abutting and in co-axial alignment with the rod end portion 14.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon (US Pub 2012/0046574), and alternatively are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon (US Pub 2012/0046574), in view of Gambert (US Patent 6,416,715).

Regarding Claim 3, Skakoon teaches the sample collection device of claim 1 and the mouthpiece is substantially conical in shape as shown in Fig. 3. The term substantially is interpreted broadly.
In an alternative rejection, Skakoon is silent to wherein the mouthpiece is substantially conical in shape.  
Gambert teaches in the related art of collection of saliva. In Fig. 1, the locking cap 3 used herein comprises a conic mouthpiece 32, the interior wall of which is provided with capillary grooves 33. Col. 2, line 14. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mouthpiece in the device of Skakoon to be a conic mouthpiece, to allow for easy collection of saliva directly from the mouth.

Claims 4, 5, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon (US Pub 2012/0046574), and alternatively are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon (US Pub 2012/0046574), in view of Gambert (US Patent 6,416,715).
	

Regarding Claim 4, Skakoon teaches the sample collection device of claim 1 and the mouthpiece is oval-shaped. 
In an alternative rejection, Skakoon is silent to wherein the mouthpiece defines an oval- shaped outer perimeter.  
Regarding the shape of the perimeter, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece shape to be an oval- shaped outer perimeter in order to allow for a shape that easily fits the collection site such as the mouth. 

Regarding Claim 5, Skakoon teaches the sample collection device of claim 4, wherein the collection tube defines an axis and there are angles that could be interpreted as appearing to be greater than 10 degrees, for example, the side of 108 with respect to horizontal or vertical axes.
Skakoon is silent to the mouthpiece produces a minimum rest angle greater than approximately 10 degrees when measured from an angle between a first ray originating at a base of the collection tube and running along the exterior thereof in a direction parallel to the axis and a second ray originating from the same point as the first ray intersecting the outer perimeter of the mouthpiece.
Regarding the minimum rest angle, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the mouthpiece in the device of Skakoon to be at a different minimum rest angle when measured from an angle between a first ray originating at a base of the collection tube and running along the exterior thereof in a direction parallel to the axis and a second ray originating from the same point as the first ray intersecting the outer perimeter of the mouthpiece in order to collect the maximum saliva into the mouthpiece.
	
Regarding Claim 11, Skakoon teaches a filtering device for use with a collection tube defining a storage volume therein (Fig. 2, a saliva collection device 100), the filtering device comprising: defining a channel (channel would be the place where the filter is positioned and passageway where the sample collected flows from the mouthpiece through to the collection tube; There is a channel and passageway between the mouthguard and the via the saliva inlet 110 through the receptacle portion 202 and into the collection vessel 102) configured to allow a sample to flow therethrough; and a filter at least partially positioned within the channel (filter membrane 202), wherein the filter defines a plurality of apertures configured to filter a sample passing through the channel and into the storage volume of the collection tube (there are pores within the filter and the pore size is 1.0 micron or 3.0 microns for a suitable membrane in [0076]. 
Skakoon teaches the mouthpiece is substantially conical in shape, see Fig. 2 for example. “Substantially” is interpreted broadly.  
In an alternative rejection, Skakoon is silent to wherein the mouthpiece is substantially conical in shape.  
Gambert teaches in the related art of collection of saliva. In Fig. 1, the locking cap 3 used herein comprises a conic mouthpiece 32, the interior wall of which is provided with capillary grooves 33. Col. 2, line 14. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the mouthpiece in the device of Skakoon to be a conic mouthpiece, to allow for easy collection of saliva directly from the mouth.


Regarding Claim 12, modified Skakoon teaches the filtering device of claim 11.
Modified Skakoon is silent to the plurality of apertures are rectangular in shape.  
Regarding the shape of the apertures, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of apertures in the device of modified Skakoon to be rectangular, in order to allow a particular cross-sectional area for flow through of a sample such as saliva that is collected.

Regarding Claim 14, modified Skakoon teaches the filtering device of claim 11, wherein the filter also defines one or more by-pass apertures positioned closer to the inlet than the plurality of apertures (the filter membrane 202 in Fig. 2 is made of a wall which has a plurality of pores based on the pore size. [0076] A suitable example membrane is a hydrophobic pTFE filter media with a 1.0 micron pore size. A suitable pore size of this membrane is, for example, 3.0 microns. Cover 212, as previously explained, includes vent holes 116 and maze-like ribs 402 (FIG. 4). Cover 212 supports venting membrane 210).  

Regarding Claim 15, modified Skakoon teaches the filtering device of claim 11.
Modified Skakoon is silent to the mouthpiece includes a substantially oval-shaped outer perimeter and the mouthpiece is substantially oval-shaped at the outer perimeter. “Substantially” is interpreted broadly.  
In an alternative rejection, regarding the shape of the perimeter, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece shape in the device of modified Skakoon to be an oval- shaped outer perimeter in order to allow for a shape that easily fits the collection site such as the mouth. 

Regarding Claim 16, modified Skakoon teaches the filtering device of claim 15, wherein the collection tube defines an axis, and the mouthpiece forms a minimum rest angle of at least approximately 10 degrees (and there are angles that could be interpreted as appearing to be greater than 10 degrees, for example, the side of 108 with respect to horizontal or vertical axes.)
Modified Skakoon is silent to the mouthpiece forms a minimum rest angle of at least approximately 10 degrees, when measured from an angle between a first ray originating at a base of the collection tube and running along the exterior thereof in a direction parallel to the axis and a second ray originating from the same point as the first ray intersecting the outer perimeter of the mouthpiece.
In an alternative rejection, regarding the minimum rest angle, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the mouthpiece in the device of modified Skakoon to be at a different minimum rest angle when measured from an angle between a first ray originating at a base of the collection tube and running along the exterior thereof in a direction parallel to the axis and a second ray originating from the same point as the first ray intersecting the outer perimeter of the mouthpiece, in order to collect the maximum saliva.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon (US Pub 2012/0046574), in view of Libby (US Pub 2010/0331725).

Regarding Claim 2, Skakoon teaches the sample collection device of claim 1.
Skakoon is silent to the storage volume includes a volume of stabilizing buffer therein (the storage volume is capable of being a volume of stabilizing buffer therein).  
Libby teaches in the related art of collecting saliva. [0004] While tissue samples are useful for certain applications and testing scenarios, saliva fluid samples are easier preserve and ship to testing labs from field locations with limited facilities. For example, devices which scrape tissue to accumulate cellular material require a substantially larger volume of buffer fluid, which is relatively expensive to obtain and ship, to preserve the sample retained on the scraping device, and testing requires a step of removing the cell material from the scraper prior to evaluating the sample. Saliva fluid samples, by contrast, merely require the addition of small amount of buffer solution--a few drops for a 2 ml sample of saliva, for example--and do not require the additional step of removal from the scraper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added buffer, as taught by Libby, therein in the device of Skakoon, to preserve a saliva sample, as taught by Libby.

Regarding Claim 24, Skakoon teaches the sample collection device of claim 22.
Skakoon is silent to wherein the collection tube is configured to house a stabilizing buffer within the storage volume.
Libby teaches in the related art of collecting saliva. [0004] While tissue samples are useful for certain applications and testing scenarios, saliva fluid samples are easier preserve and ship to testing labs from field locations with limited facilities. For example, devices which scrape tissue to accumulate cellular material require a substantially larger volume of buffer fluid, which is relatively expensive to obtain and ship, to preserve the sample retained on the scraping device, and testing requires a step of removing the cell material from the scraper prior to evaluating the sample. Saliva fluid samples, by contrast, merely require the addition of small amount of buffer solution--a few drops for a 2 ml sample of saliva, for example--and do not require the additional step of removal from the scraper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added buffer, as taught by Libby, therein in the device of Skakoon, to preserve a saliva sample, as taught by Libby.

Claims 10, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon (US Pub 2012/0046574) alone, or alternatively in view of Guia (US Pub 2014/0008210).

Regarding Claim 10, Skakoon teaches the sample collection device of claim 1.
Skakoon is silent to at least one of the plurality of apertures are substantially rectangular in shape.  
Regarding the shape of the apertures, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of apertures in the device of Skakoon to be rectangular, in order to allow a particular cross-sectional area for flow through of a sample such as saliva that is collected.
In an alternative rejection, modified Skakoon is silent to at least one of the plurality of apertures are substantially rectangular in shape.  
Guia teaches in the related art of filtration. Guia teaches [0205] In one aspect, the present invention includes a microfabricated filter that comprises at least one tapered pore, where a pore is an opening in the filter. A pore can be of any shape and any dimensions. For example, a pore can be rectangular. [0206] A slot is a pore with a length that is greater than its width, [0206] A slot is a pore with a length that is greater than its width.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified at least one of the plurality of apertures in the device of modified Skakoon, to be rectangular in shape, as taught by Guia such that the pore can be of any shape and any dimensions, as taught by Guia, in [0205].

Regarding Claim 13, modified Skakoon teaches the filtering device of claim 11.
Modified Skakoon is silent to the plurality of apertures are positioned in a rectangular array.  
Regarding the arrangement of the plurality of apertures, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of apertures (pores) in the device of modified Skakoon to be arranged in a rectangular array, to keep a uniform and consistent pattern when manufacturing filters for use in a sample collection and for consistent filtration between collection devices. 	
In an alternative rejection, modified Skakoon is silent to the plurality of apertures are positioned in a rectangular array.  
Guia teaches in the related art of filtration. Guia teaches [0166] Individual filter slots were of rectangular shape. The examiner notes that a plurality of these filter slot would then be equivalent to being positioned in a rectangular array where length is longer than width. Guia teaches [0205] In one aspect, the present invention includes a microfabricated filter that comprises at least one tapered pore, where a pore is an opening in the filter. A pore can be of any shape and any dimensions. For example, a pore can be rectangular. [0206] A slot is a pore with a length that is greater than its width, [0206] A slot is a pore with a length that is greater than its width.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of apertures in the device of modified Skakoon, to be in a rectangular array, as taught by Guia such that the long sides of a slot will be parallel or very nearly parallel, for most of the length of the slot, as taught by Guia, in [0206].

Regarding Claim 26, Skakoon teaches the sample collection device of claim 22.
Modified Skakoon is silent to the plurality of apertures are positioned in a rectangular array.  
Regarding the arrangement of the plurality of apertures, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of apertures (pores) in the device of modified Skakoon to be arranged in a rectangular array, to keep a uniform and consistent pattern when manufacturing filters for use in a sample collection and for consistent filtration between collection devices. 	
In an alternative rejection, modified Skakoon is silent to the plurality of apertures are positioned in a rectangular array.  
Guia teaches in the related art of filtration. Guia teaches [0166] Individual filter slots were of rectangular shape. The examiner notes that a plurality of these filter slot would then be equivalent to being positioned in a rectangular array where length is longer than width. Guia teaches [0205] In one aspect, the present invention includes a microfabricated filter that comprises at least one tapered pore, where a pore is an opening in the filter. A pore can be of any shape and any dimensions. For example, a pore can be rectangular. [0206] A slot is a pore with a length that is greater than its width, [0206] A slot is a pore with a length that is greater than its width.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of apertures in the device of modified Skakoon, to be in a rectangular array, as taught by Guia such that the long sides of a slot will be parallel or very nearly parallel, for most of the length of the slot, as taught by Guia, in [0206].

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelgawad (US Patent 4,942,887).


Regarding Claim 17, Abdelgawad teaches a filtering device for use with a collection tube defining a storage volume therein, the filtering device comprising: a channel having a first end, and a second end opposite the first end; a mouthpiece extending from the channel proximate the first end (The cigarette of FIG. 1 comprises a wrapped tobacco rod 10 and a filter mouthpiece 12 according to the first embodiment of the invention. The filter mouthpiece 12 comprises a rod end filter portion 14 abutting and in co-axial alignment with the tobacco rod 10 and a mouth end filter portion 16 abutting and in co-axial alignment with the rod end portion 14.), and a perforated wall enclosing the second end of the channel, wherein the perforated wall defines a plurality of apertures therein (The rod end filter portion 14 has an tube 24 running down its centre, the walls of which are perforated with holes 26, and the ends of which are open. Col. 2, lines 58-60).  
Abdelgawad is silent to wherein the mouthpiece is substantially conical in shape.
Regarding the shape of the mouthpiece, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece shape in the device of Abdelgawad to be conical in order to allow for a shape that easily fits the collection site such as the mouth. 

Regarding Claim 18, modified Abdelgawad teaches the filtering device of claim 17, wherein the mouthpiece and the channel are formed separately (Fig. 1, mouth piece filter portion is 16 and tube 24 are separate structures and would be formed separately).  

Regarding Claim 19, modified Abdelgawad teaches the filtering device of claim 17 and The rod end filter portion 14 has an tube 24 running down its centre, the walls of which are perforated with holes 26, and the ends of which are open. Col. 2, lines 58-60.  
Modified Abdelgawad teaches the perforated wall and the channel are formed separately.  
Regarding making the perforated wall and the channel separately, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). MPEP 2144.04 V. C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the perforated wall and the channel in the device of modified Abdelgawad as separate structures to allow for a channel to be of solid construction and no leak-through.

Regarding Claim 20, modified Abdelgawad teaches the filtering device of claim 17, further comprising one of more by-pass closer toward the first end of the channel than the perforated wall. (the walls of which are perforated with holes 26, there are holes on the right side of the tube in Fig. 1 which would be upstream of the wall).

Regarding Claim 21, modified Abdelgawad teaches the filtering device of claim 20, wherein the second end of the channel includes an end wall and at least one side wall extending from the perimeter of the end wall, and wherein the end wall defines the perforated wall, and wherein the side wall defines the one or more by- pass apertures (The rod end filter portion 14 has an tube 24 running down its centre, the walls of which are perforated with holes 26, and the ends of which are open. Col. 2, lines 58-60).    

 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Skakoon (US Pub 2012/0046574).
Regarding Claim 25, Skakoon teaches the sample collection device of claim 22, wherein the plurality of apertures are rectangular in shape.  
Regarding the shape of the apertures, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 IV B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the plurality of apertures in the device of modified Skakoon to be rectangular, in order to allow a particular cross-sectional area for flow through of a sample such as saliva that is collected.

Response to Arguments
Applicant’s arguments, see page 7, filed 8/8/22, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 8 and 9 has been withdrawn.

Applicant’s arguments, see pages 7 and 8, filed 8/8/22, with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections has been withdrawn.

 Applicant's arguments, see pages 8-11, filed 8/8/22, have been fully considered but they are not persuasive. 

First, Applicant argues on pages 8-9 Skakoon is generally directed to a saliva collection device. Skakoon fails to teach, among other things, a mouthpiece defining a channel providing access to the storage volume, and a filter partially positioned within the channel including a perforated wall defining a perforated wall defining a plurality of apertures for filtering a sample as it passes through the channel and into the storage volume. At no time does Skakoon teach that the venting membrane 210 is intended to filter a sample it passes through a channel and into the storage volume.
In response, the examiner respectfully disagrees. The membrane has a wall (which is not claimed to be on any particular side) with holes. The “sample” as claimed does not specify what kind of sample is separated. Therefore, the rejection is maintained.

Second, regarding claim 11 on pages 9 and 10 Applicant argues Skakoon fails to teach, among other things, a filter configured to filter a sample passing into a storage volume of a collection tube. Instead, Skakoon only teaches the use of a venting membrane 210 that is both impervious to liquids and positioned to allow excess pressure to vent to the outside of the device. For at least these reasons Skakoon fails to teach or make obvious the device as recited in amended claim 11. 9 Application No. 16/308,616Gambert fails to compensate for the deficiencies of Skakoon. 
In response, the examiner respectfully disagrees. The examiner notes the claim is not limited to a sample with filtering liquid. Although it is impervious to liquids, excess pressure is vented to the outside of the device. Can solid particulate pass through? Therefore, the rejection is maintained.


Third, regarding claim 17 Applicant argues on page 10 Abdelgawad fails to teach, among other things, a channel having a first end and a second end opposite the first end, where a mouthpiece extends from the channel proximate the first end and a perforated wall encloses the second end while defining a plurality of apertures therein.
In response, the examiner respectfully disagrees. The examiner notes the prior art of Abdelgawad teaches a mouth end filter portion 16 abutting and in co-axial alignment with the rod end portion 14 in Col. 2, lines 50-52. A mouth end filter portion would be a perforated wall enclosing the second end with a plurality of apertures.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/           Primary Examiner, Art Unit 1796